Opinion,
Mr. Justice Sterrett:
In considering the validity of a compulsory nonsuit it is the duty of the court to assume the truth of the plaintiffs’ evidence and deduce therefrom every reasonable inference of fact, in his favor, that might be drawn by a jury. In that respect it is substantially the same as a judgment for defendant on demurrer to evidence.
If this case had been submitted to the jury, as it should have been, they doubtless would have found substantially the following facts, viz.: that in August, 1866, Ford and wife sold and conveyed the premises in controversy to Grace Bland, who afterwards went into possession of the same with her husband and died seized thereof in 1872, having first by hex will, duly probated, devised the same to her husband, Aneurin Bland, for life, and remainder in fee to the plaintiffs; that, after the decease of testatrix, Aneurin Bland, the tenant for life, married Jennie Bland, one of the defendants, and they continued in possession until his death in 1878. His widow, continuing to occupy the premises, afterwards married Willis O.- Smith, another of defendants in possession. The remaining defendant occupied part of the premises as tenant of the widow Jennie Bland. These are the controlling facts which the jury would have been clearly warranted in finding from the evidence, and upon them, without more, the plaintiffs had a prima facie case entitling them to a verdict. The intervening life estate of Aneurin Bland having terminated by his death in 1878, the plaintiffs as *194devisees in fee of the remainder were entitled to possession as against his widow and all other mere intruders.
As we said before, it is not always necessary for a plaintiff in ejectment to first show title out of the commonwealth and then trace each successive transfer down to himself. If, for example, both parties claim under the same person, there is an implied admission of title in him. In like manner, the fact that defendant acquired possession as tenant of plaintiff warrants a presumption of title in the latter. If plaintiff claims by descent, it is sufficient for him, in the first instance, to prove his heirship and that the ancestor from whom he derived title was the person last seized of the premises. If he claims as devisee, he must, in like manner, prove the will and seizin of his devisor. The latter may be done by showing he was in actual possession or in receipt of the rents as landlord at the time of his death; because possession is presumptive evidence of seizin in fee until the contrary is shown: Jones v. Bland, 112 Penn. St. 176. As against the defendants who are strangers, in blood as well as title, to Grace Bland, the devisor of plaintiffs, the latter were prima facie entitled to recover upon showing that she died in possession of the premises, and that the intervening life estate, created by her, had terminated. Those who continued to hold possession after the death of Aneurin Bland, the life tenant, were prima facie intruders.
The learned judge was mistaken in saying the former case, or rather the former trial of this case, proceeded upon a dissimilar state of facts. There was some evidence of additional facts, but they were not essential. The controlling facts deducible from the evidence are substantially the same. In the absence of any controversy between the devisees of Grace Bland and creditors of her husband, the conveyance by Ford and wife vested the title in her. The recital and receipt in the deed were prima facie evidence of payment of the consideration money by her. If it were even shown that her husband paid the purchase money it would not affect her title. The presumption would be that it was intended as a gift from him to her.
It is unnecessary to pursue the subject further, or to repeat what was said when the case was here before. The assignment of error is sustained.
Judgment reversed and procedendo awarded.